DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
This Office Action is in response to amendments, arguments and a request for continued examination (RCE) received on October 8th, 2021. Claims 1, 8, 13, 16, 18, 21-22, 25 and 30 have been amended. Claims 1-31 remain pending.  
Allowable Subject Matter
Claims 1-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 112(b) are persuasive. The rejections based on 35 U.S.C. § 112(a) are withdrawn. The newly added/amended limitations appear to be supported in Applicant specification [0051]-[0053]. 
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 103 have been fully considered, and are persuasive. The rejections based on 35 U.S.C. § 103 are withdrawn.
The closest prior art is believed to be Breed et al. (US 6405132 B1) herein Breed and Strauss et al. (US 8179281 B2) herein Strauss. 
Breed discloses a vehicular control system as outlined in the previous office action dated July 9th, 2021. Breed suggests wherein said vehicular control system determines the presence of the other vehicle based at least in part on the wireless communication originating from the other vehicle when the other vehicle has not yet been detected by processing by said image processor of image data captured by said camera; (see at least Col. 49, line 66-Col. 50, line 8)  image processor [that] adjusts processing parameters for processing image data captured by said camera to enhance detection of the other vehicle via processing by said image processor of image data captured by said camera. Therefore claims 1, 21 and 25 are considered allowable over Breed.
Strauss teaches a vehicle system that detects and discriminates concealed objects in road traffic, as outlined in the previous office action dated July 9th, 2021. However Strauss also does not overcome the deficiencies of Breed, above. Therefore claims 1, 21 and 25 are considered allowable over Strauss.
These references cannot be combined such that it would have been obvious to a person having ordinary skill in the art to conceive the combination of the claimed elements of claims 1, 21 and 25. Therefore claims 1, 21 and 25 are found to contain allowable subject matter.
These references either independently or in combination fail to teach the currently referenced subject matter in combination with the other claim limitations. Therefore dependent claims 2-20, 22-24 and 26-31 and any claims that depend there from are also found to contain allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can 
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

November 8th, 2021

/TODD MELTON/Primary Examiner, Art Unit 3669